Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed February 9, 2022 in reply to the Non-final Office Action mailed October 12, 2021. Claims 1, 2, 5, and 6 have been amended; claim 8 has been canceled; and claim 16 has been newly added. Claims 7 and 9-15 have been withdrawn. Claims 1-6 and 16 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 6 has been satisfactorily amended to further limit claim 1 from which it depends. Therefore, the 35 USC 112(d) rejection presented in the Non-final Office Action mailed October 12, 2021 is hereby withdrawn.
Claim Objections
Claim 7 is objected to for improper status identification. Claim 7 has been withdrawn and should thus properly be identified accordingly as “withdrawn”.
Appropriate correction is required.
Claims 1 and 5 have been satisfactorily amended. Therefore, the objections to claims 1 and 5 presented in the Non-final Office Action mailed October 12, 2021 are hereby withdrawn. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the enablement requirement. 
The specification, while being enabled for the existence of “synergy” for a limited subset of the claimed combinations of metal complex and derivative of the C16-20 fatty acid, does not reasonably provide enablement for the existence of “synergy” for all of the claimed combinations of metal complex and derivative of the C16-20 fatty acid, as claimed. Hence, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1, as now amended, stipulates in a wherein clause that “said composition includes copper in an amount ranging from 9.6 grams Cu/100 L of water to 25.6 grams Cu/100 L of water”. Newly added claim 16, which depends from claim 1, stipulates in a wherein clause that “said composition includes copper in an amount ranging from 12.6 grams Cu/100 L of water to 25.6 grams Cu/100 L of water”. Applicant points to Examples 5-8 for support. However, it is noted that Examples 5-8 illustrate the use of “ABP590” by making substantial dilutions of “ABP590” to result in the copper amounts claimed, and these copper amounts are found to be effective against certain organisms. 
Example 4 introduces “ABP590” as “the crop defense composition of Example 1”, and example 1 states “a crop defence composition was prepared according to the present invention”. Hence, the crop defense composition itself, which is Applicant’s invention, appears to be “ABP590” as shown in example 1. Further, it is unclear if the actual crop defense composition contains water. As illustrated in example 1, copper salicylate is dissolved in propylene glycol, and this is combined with potassium oleate. Example 1 then states that “with the test CIPAC MT 36.1.1 in water std "D" 342 ppm, a full emulsion was obtained, thus demonstrating the high suspensibility of the composition in water”, but it’s unclear if the composition of the invention necessarily contains water, or is merely capable of forming a suspension in water.
Hence, it would appear that although Applicant has adequate support for being able to dilute the inventive composition in water to achieve the recited copper amounts, the original specification and claims do not provide adequate support for the inventive composition itself containing the recited amount of copper in water. Rather, the inventive composition contains up to 5 wt% copper complex, or 2-4 wt% copper complex, which is in conflict with the newly added limitations of 9.6-25.6 g Cu/100 L of water and 12.6-25.6 g Cu/100 L of water (see the 35 USC 112(b) rejection below for further details). 
This constitutes new matter. 
This issue can be remedied by stipulating that the claimed composition is capable of being diluted with water to achieve a copper concentration claimed, i.e. 9.6-25.6 g Cu/100 L water.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1, as now amended, stipulates in a wherein clause that “said composition includes copper in an amount ranging from 9.6 grams Cu / 100 liters of water to 25.6 grams Cu / 100 liters of water”. Prior to this statement, the claim never said anything at all whatsoever about water, about the copper being in solution, or even about the composition necessarily being in a liquid form, and thus there is insufficient antecedent basis in the claim for this limitation. Further, one of ordinary skill in the art cannot definitively ascertain whether the claimed composition as a whole is necessarily in the form of a liquid. 
2. Claim 1 first provides that the copper complex can be any one of those recited, and that the copper complex can be present in the claimed composition in the amount of up to 5 wt%. Then claim 1 stipulates in a wherein clause that copper is present in the amount ranging from 9.6-25.6 g/100 L. For the elected species of copper complex, i.e. copper salicylate, and assuming the composition is a liquid, 5% copper salicylate would be 5 g/ 100 ml copper salicylate, which is equivalent to 900 g Cu / 100 L***, far outside the claimed range for copper of 9.6-25.6 g Cu / 100 L. 
***Copper salicylate contains 1 copper and has a molecular weight of 339.79 g/mol. Copper has a molecular weight of 63.54 g/mol. Thus the weight of copper itself is 0.18 the weight of copper salicylate. If copper salicylate is present at 5%, i.e. 5 g / 100 mL, copper is present at 0.9 g Cu/ 100 mL, which is 900 g Cu / 100 L. 
Claim 4, which depends from claim 1, stipulates that the metal compound (i.e. the copper complex) is present in the amount of 2-4 wt%. Claim 4 suffers from the same indefiniteness issues as claim 1. For example, if copper salicylate, the elected species of copper complex under examination, is present at 2%, the amount of copper is 0.36 g Cu/ 100 mL, and if the copper salicylate is present at 4%, the amount of copper is 0.72 g Cu/ 100 mL. Hence, the amount of copper is 360-720 g Cu/ 100 L, which is in complete conflict with the claimed amount of 9.6-25.6 g Cu/100 L. 
Claims 2-6 and 16 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Patent Application Pub. No. 2004/0266852), in view of Filippini et al. (U.S. Patent Application Pub. No. 2011/0318427) and Faust (New York Times [online]; 1982).
Applicant Claims
Applicant’s elected subject matter is directed to a composition for “crop defense” comprising copper salicylate and potassium oleate in the amounts of 2-4 wt% and 75-85 wt%, respectively; wherein the stoichiometric ratio between the copper and the potassium oleate is 1:20 to 1:35, and the copper is in an amount of 12.8-25.6 g Cu/100 L***.
***As noted, supra, this set of limitations appears to defy physical reality. Copper salicylate, if present in the requisite amount of 2-4 wt%, presumably in water, would have a copper content of 360-720 g Cu/ 100 L, which is in complete conflict with the claimed amount of 9.6-25.6 g Cu/100 L.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Coleman discloses a fungicide composition for “crop defense” comprising e.g. a C1-C12 organic acid salt and a C5-C22 fatty acid salt in the amounts of 0.1-90 wt% and 50-90 wt%, respectively; wherein the C5-C22 fatty acid salt can be a salt of oleic acid, and wherein the stoichiometric ratio of the C1-C12 organic acid salt and the C5-C22 fatty acid salt can be 1:1000 to 1000:1 (abstract; paragraphs 0002, 0007-0009, 0018-0020, 0023, 0028, 0031). 
et al. disclose a fungicide composition for “crop defense” comprising copper salts including about 2.6 wt% copper salicylate which exhibits a surprisingly high fungicidal activity and a persistent efficacy at a lower dose thus allowing the composition to be safely employed on important cash crops (abstract; paragraphs 0001, 0009, 0010, 0014, 0034, 0042, example 5). 
Faust discloses that potassium oleate salt in particular is a naturally occurring and biodegradable substance found in commonly eaten foods such as corn and peanuts, is considered nontoxic to humans and safe for application to edible crop plants, is not “sudsy” (i.e. like sodium oleate), and has excellent pesticidal properties. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Coleman does not explicitly disclose that the C1-C12 organic acid salt is copper salicylate and that the salt of oleic acid is potassium oleate. These deficiencies are cured by the teachings of Filippini et al. and Faust. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Coleman, Filippini et al., and Faust, outlined supra, to devise Applicant’s claimed composition.  
Coleman discloses a fungicide composition for “crop defense” comprising e.g. a C1-C12 organic acid salt and a C5-C22 fatty acid salt in the amounts of 0.1-90 wt% and 50-90 wt%, respectively; wherein the C5-C22 fatty acid salt can be a salt of oleic acid, wherein the stoichiometric ratio of the C1-C12 organic acid salt and the C5-C22 fatty et al. disclose that fungicide compositions for “crop defense” comprising copper salts including about 2.6 wt% copper salicylate exhibit a surprisingly high fungicidal activity and a persistent efficacy at a lower dose thus allowing the composition to be safely employed on important cash crops; and since Faust discloses that potassium oleate salt in particular is biodegradable, is a naturally occurring substance found in commonly eaten foods such as corn and peanuts, is considered nontoxic to humans and safe for application to edible crop plants, is not “sudsy” (i.e. like sodium oleate), and has excellent pesticidal properties; one of ordinary skill in the art would thus be motivated to employ copper salts including copper salicylate as the C1-C12 organic acid salt and potassium oleate as the salt of oleic acid in the Coleman composition, with the reasonable expectation that the resulting composition will significantly reduce or prevent fungal infections of cash crops.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments

i) Applicant contends that none of the references disclose the crop defense composition of claim 1 with 9.6-25 g Cu/100 L of water. 
The Examiner, however, would like to point out the following:
1. First, as already noted, supra, Applicant’s combination of claim limitations appears to defy physical reality. Copper salicylate is the elected copper complex under examination. Claim 4 requires the copper salicylate to be present in the amount of 2-4 wt%. The cited prior art most certainly satisfies this requisite limitation, i.e. Filippini expressly discloses copper salicylate in the amount of 2.6 wt%. 
2. While the claims require e.g. 2-4 wt% copper salicylate, presumably in water, 2-4 wt% copper salicylate would have a copper content of 360-720 g Cu/ 100 L, which is in complete conflict with the claimed amount of 9.6-25.6 g Cu/100 L. Nevertheless, even considering the claimed copper content in isolation, this limitation does not overcome the cited prior art. Coleman, the cited primary reference, provides that the C1-C12 organic acid salt is present in the amount of 0.1-90 wt%. In following the teachings of the cited prior art, as put forth in the 35 USC 103 rejection, one of ordinary skill in the art would thus employ copper salicylate as the C1-C12 organic acid salt, which, as noted can be present in the amount as low as 0.1 wt%. As further noted, supra, copper salicylate contains 1 copper and has a molecular weight of 339.79 g/mol. Copper has a molecular weight of 63.54 g/mol. Thus the weight of copper itself is 0.18 the weight of copper salicylate. If copper salicylate is present at 0.1 wt%, i.e. 0.1 g / 100 mL, copper is present at 0.018 g Cu/ 100 mL, which is 18 g Cu / 100 L, which falls squarely within the claimed range of 9.6-25.6 g Cu/100 L. 
ii) Applicant contends that “it was unexpectedly observed that the relatively low levels of copper present in the tested compositions was enough to achieve an improved level of pathogen control and no evidence of phytotoxicity”.  
The Examiner, however, would like to point out the following:
1. First, it is noted that Appellant’s elected species of “metal compound” is copper salicylate, and Appellant’s elected species of “fatty acid compound” is potassium oleate. It is further noted that copper salicylate is a C1-C12 organic acid (i.e. specifically a C7 organic acid copper salt) and potassium oleate is a C5-C22 fatty acid salt (specifically, a C18 fatty acid potassium salt). 
2. Coleman, the cited primary reference, not only expressly teaches a fungicide composition comprising the combination of a C1-C12 organic acid salt and a C5-C22 fatty acid salt, Coleman also expressly teaches that the said combination of the organic acid salt and the fatty acid salt exhibits potent synergy (see e.g. abstract; paragraphs 0008, 0028). Moreover, Coleman expressly discloses that the C1-C12 organic acid salt can be e.g. a salt of salicylic acid (i.e. a salicylate salt), and that the C5-C22 fatty acid salt can be e.g. a salt of oleic acid (i.e. an oleate salt) (see e.g. paragraphs 0007, 0018, 0021). Hence, Coleman alone effectively teaches the combination of a salicylate salt and an oleate salt, and that this combination exhibits potent fungicidal synergy. The Filippini and Faust secondary references merely provide further motivation for employing specifically “copper salicylate” as the salicylate salt and “potassium oleate” as the oleate salt, as discussed in the prior art rejection. Coleman, however, the cited synergy of the combination. 
3. In view of the cited prior art, Appellant’s showing that their combination of the “metal compound”, e.g. copper salicylate, and the “fatty acid compound”, e.g. potassium oleate, exhibits fungicidal synergy is therefore not unexpected at all by any stretch of the imagination. Rather, this is precisely what anyone of ordinary skill in the art, and indeed most if not all ordinary laypersons, would fully expect from the disclosure of the cited prior art, even from the disclosure of Coleman alone. In view of Coleman’s express teaching that the combination of the salicylate salt and the oleate salt exhibits potent synergy, Appellant’s conclusion that one of ordinary skill in the art would expect, at best, an additive effect rather than synergy simply flies in the face of the express teachings of Coleman. 
4. Even assuming, arguendo, that Coleman did not expressly disclose anything at all about potent synergy, Coleman nevertheless discloses the combination of the C1-C12 organic acid salt, e.g. salicylate salt, and the C5-C22 fatty acid salt, e.g. oleate salt. Even without the express teaching of the potent synergy that does in fact exist, there would still be a very strong prima facie case of obviousness for making the claimed combination. Evidence of synergy does not control patentability. Rather, evidence of synergy is merely a secondary consideration that may have an impact in the final decision on patentability. In this case, however, even assuming, arguendo, that Coleman did not expressly disclose the potent synergy, Coleman alone discloses the combination of the C1-C12 organic acid salt and the C5-C22 fatty acid salt, and, even further to the point, specifically discloses that the C1-C12 organic acid salt can be e.g. a prima facie obviousness against the evidence of unexpected results, it would certainly appear that the scales would still tip, and rather decisively, in favor of prima facie obviousness. 
5. Therefore, one of ordinary skill in the art would certainly fully expect fungicidal synergy from the combination of a salicylate salt and an oleate salt. In view of the cited prior art as a whole, there can be found no reason whatsoever why this would not apply to the specific combination of copper salicylate and potassium oleate. Indeed, copper salicylate is certainly without question a salicylate salt, and copper itself is well known to have potent fungicidal properties. Clearly, the copper would not interfere with fungicidal efficacy. If anything, copper would significantly add to the fungicidal effect. Filippini expressly discloses copper salicylate as a chief constituent in compositions that exhibit fungicidal synergy, which is precisely what Coleman intends to achieve. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617